          Case 1:18-cv-00798-AJ Document 26 Filed 03/04/20 Page 1 of 2


                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW HAMPSHIRE

****************************************
PAMELA BOND,                           *
        Plaintiff                      *
                                       *
v.                                     *   Case No. 1:18-cv-00798-AJ
                                       *
SIG SAUER, INC.,                       *
        Defendant                      *
****************************************
                          JOINT DISCOVERY STATUS REPORT

       The parties have exchanged disclosures and discovery requests. Plaintiff

provided her discovery answers and responses to Defendant on November 25, 2019.

Defendant provided their discovery answers and responses to Plaintiff on February

21, 2020. The deposition of Plaintiff is scheduled to take place on Tuesday, March

24, 2020. There remain four or more depositions to be scheduled of Defendant

employees, which anticipated to be completed by mid-June.

       An Assented-to Motion to Extend Deadlines and Continue Trial is being filed

contemporaneously herewith to request a brief extension of the discovery and

summary judgment deadlines and a brief continuance of the trial, to the extent

feasible for the court.

                                      Respectfully submitted,

                                        PAMELA BOND
                                        By her attorneys,
                                        DOUGLAS, LEONARD & GARVEY, P.C.

Date: March 4, 2020             By:     /s/ Megan Douglass, Esq.
                                              Megan Douglass, NH Bar #19501
                                              14 South Street, Suite 5
                                              Concord, NH 03301
                                              (603) 224-1988
                                              mdouglass@nhlawoffice.com
         Case 1:18-cv-00798-AJ Document 26 Filed 03/04/20 Page 2 of 2


                                       AND

                                       SIG SAUER, INC.
                                       By its attorneys,
                                       JACKSON LEWIS, PC

Date: March 4, 2020                    By: /s/ Martha Van Oot, Esq.
                                              Martha Van Oot, Esq. NH Bar #963
                                              100 International Drive, Suite 363
                                              Portsmouth, NH 03801
                                              Martha.VanOot@jacksonlewis.com
                                              (603) 559-2735



                           CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing has this date been transmitted to
all counsel of record via ECF.

                                       _/s/ Megan E. Douglass




                                          2
